464 F.2d 1393
72-2 USTC  P 9679
Meyer MITTLEMAN and Paula Mittleman, Appellants,v.COMMISSIONER OF INTERNAL REVENUE.
No. 71-1791.
United States Court of Appeals,
Third Circuit.
Argued Sept. 12, 1972.Decided Sept. 26, 1972.

Appeal from United States Tax Court; Charles Simpson, Judge.
Leonard E. Schwartz, Allen Pearl, Teltser & Greenberg, East Orange, N. J., for appellants.
Robert S. Watkins, Dept. of Justice, Tax Div., Washington, D. C., for appellee.
Before BIGGS, JAMES ROSEN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of the Tax Court determining deficiencies in income tax against appellants for the calendar year 1963.  The Tax Court's Findings of Fact and Opinion appear in 56 T.C. 171 (1971).


2
We conclude that the facts as found are supported by the evidence, that the rationale of the Tax Court appearing in the Opinion is correct, and that the decision is in accordance with the law.


3
The decision of the Tax Court will be affirmed.